 1        GARY A. ANGEL, CSB NO. 70006
          FREAR STEPHEN SCHMID, CSB NO. 96089
 2        LAW OFFICE OF GARY A. ANGEL
          177 POST STREET, SUITE 550
 3        SAN FRANCISCO, CA 94108
          TELEPHONE: (415) 788-5935
 4        FACSIMILE: (415) 788-5958
          EMAIL: angelgary@aol.com
 5
          Attorneys for Plaintiff
 6        ELECTRONIC SCRIPTING PRODUCTS, INC.

 7        Matthew C. Bernstein, Bar No. 199240
          MBernstein@perkinscoie.com
 8        Evan S. Day, Bar No. 283896
          EDay@perkinscoie.com
 9        James Hurt, Bar No. 312390
          JHurt@perkinscoie.com
10        PERKINS COIE LLP
          11452 El Camino Real, Suite 300
11        San Diego, CA 92130-2080
          Telephone: 858.720.5700
12        Facsimile: 858.720.5799

13        Attorneys for Defendant
          HTC AMERICA, INC.
14

15
                                     UNITED STATES DISTRICT COURT
16
                                    NORTHERN DISTRICT OF CALIFORNIA
17

18        ELECTRONIC SCRIPTING PRODUCTS, INC.                Case No. 3:17-cv-05806-RS

19                    Plaintiff,
                                                             STIPULATED PROTECTIVE ORDER
20           v.                                              FOR LITIGATION INVOLVING
                                                             PATENTS, HIGHLY SENSITIVE
21    HTC AMERICA, INC., a corporation                       CONFIDENTIAL INFORMATION
                                                             AND/OR TRADE SECRETS
                      Defendant.
22

23

24   1.       PURPOSES AND LIMITATIONS
25            Disclosure and discovery activity in this action are likely to involve production of
26   confidential, proprietary, or private information for which special protection from public disclosure
27   and from use for any purpose other than prosecuting this litigation may be warranted. Accordingly,
28   the parties hereby stipulate to and petition the court to enter the following Stipulated Protective

     [PROPOSED] PROTECTIVE ORDER                       1                    Case No. 3:17-cv-05806-RS
 1   Order. The parties acknowledge that this Order does not confer blanket protections on all
 2   disclosures or responses to discovery and that the protection it affords from public disclosure and
 3   use extends only to the limited information or items that are entitled to confidential treatment under
 4   the applicable legal principles. The parties further acknowledge, as set forth in Section 14.4, below,
 5   that this Stipulated Protective Order does not entitle them to file confidential information under
 6   seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and the standards that
 7   will be applied when a Party seeks permission from the court to file material under seal.
 8   2.      DEFINITIONS
 9           2.1     Challenging Party: a Party or Non-Party that challenges the designation of
10   information or items under this Order.
11           2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is
12   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of
13   Civil Procedure 26(c).
14           2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well
15   as their support staff).
16           2.4     Litigation (or Action): Electronic Scripting Products, Inc. v. HTC America, Inc.,
17   Case No. 3:17-cv-05806-RS.
18           2.5     Designating Party: a Party or Non-Party that designates information or items that it
19   produces in disclosures or in responses to discovery as “CONFIDENTIAL,” “HIGHLY
20   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE
21   CODE.”
22           2.6     Disclosure or Discovery Material: all items or information, regardless of the medium
23   or manner in which it is generated, stored, or maintained (including, among other things, testimony,
24   transcripts, and tangible things), that are produced or generated in disclosures or responses to
25   discovery in this matter.
26           2.7     Expert: a person with specialized knowledge or experience in a matter pertinent to
27   the litigation who (1) has been retained by a Party or its counsel to serve as an expert witness or as a
28   consultant in this action, (2) is not a past or current employee of a Party or of a Party’s competitor,
     [PROPOSED] PROTECTIVE ORDER                      2                     Case No. 3:17-cv-05806-RS
 1   and (3) at the time of retention, is not anticipated to become an employee of a Party or of a Party’s
 2   competitor.
 3          2.8       “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or
 4   Items: extremely sensitive “Confidential Information or Items,” disclosure of which to another
 5   Party or Non-Party would create a substantial risk of serious harm that could not be avoided by less
 6   restrictive means.
 7          2.9       “HIGHLY CONFIDENTIAL – SOURCE CODE” Information or Items: extremely
 8   sensitive “Confidential Information or Items” representing computer code and associated comments
 9   and revision histories, formulas, engineering specifications, or schematics that define or otherwise
10   describe in detail the algorithms or structure of software or hardware designs, disclosure of which to
11   another Party or Non-Party would create a substantial risk of serious harm that could not be avoided
12   by less restrictive means.
13          2.9       House Counsel: attorneys who are employees of a Party to this action. House
14   Counsel does not include Outside Counsel of Record or any other outside counsel.
15          2.10      Non-Party: any natural person, partnership, corporation, association, or other legal
16   entity not named as a Party to this action.
17          2.11      Outside Counsel of Record: attorneys who are not employees of a Party to this action
18   but are retained to represent or advise a Party to this action and have appeared in this action on
19   behalf of that Party or are affiliated with a law firm which has appeared on behalf of that Party, and
20   support staff.
21          2.12      Party: any Party to this action, including all of its officers, directors, employees,
22   consultants, retained experts, and Outside Counsel of Record (and their support staffs).
23          2.13      Producing Party: a Party or Non-Party that produces Disclosure or Discovery
24   Material in this action.
25          2.14      Professional Vendors: persons or entities that provide litigation support services
26   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,
27   storing, or retrieving data in any form or medium) and their employees and subcontractors.
28          2.15      Protected Material: any Disclosure or Discovery Material that is designated as
     [PROPOSED] PROTECTIVE ORDER                        3                      Case No. 3:17-cv-05806-RS
 1   “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or as
 2   “HIGHLY CONFIDENTIAL – SOURCE CODE.”
 3          2.16    Receiving Party: a Party that receives Disclosure or Discovery Material from a
 4   Producing Party.
 5   3.     SCOPE
 6          The protections conferred by this Stipulation and Order cover not only Protected Material
 7   (as defined above), but also (1) any information copied or extracted from Protected Material; (2) all
 8   copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,
 9   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.
10   However, the protections conferred by this Stipulation and Order do not cover the following
11   information: (a) any information that is in the public domain at the time of disclosure to a Receiving
12   Party or becomes part of the public domain after its disclosure to a Receiving Party as a result of
13   publication not involving a violation of this Order, including
14   becoming part of the public record through trial or otherwise; and (b) any information known to the
15   Receiving Party prior to the disclosure or obtained by the Receiving Party after the disclosure from
16   a source who obtained the information lawfully and under no obligation of confidentiality to the
17   Designating Party. Any use of Protected Material at trial shall be governed by a separate agreement
18   or order.
19   4.     DURATION
20          Even after final disposition of this litigation, the confidentiality obligations imposed by this
21   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order
22   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and
23   defenses in this action, with or without prejudice; and (2) final judgment herein after the completion
24   and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the
25   time limits for filing any motions or applications for extension of time pursuant to applicable law.
26   5.     DESIGNATING PROTECTED MATERIAL
27          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party or
28   Non-Party that designates information or items for protection under this Order must take care to
     [PROPOSED] PROTECTIVE ORDER                      4                     Case No. 3:17-cv-05806-RS
 1   limit any such designation to specific material that qualifies under the appropriate standards. To the
 2   extent it is practical to do so, the Designating Party must designate for protection only those parts of
 3   material, documents, items, or oral or written communications that qualify – so that other portions
 4   of the material, documents, items, or communications for which protection is not warranted are not
 5   swept unjustifiably within the ambit of this Order.
 6          Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown
 7   to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily
 8   encumber or retard the case development process or to impose unnecessary expenses and burdens
 9   on other parties) expose the Designating Party to sanctions.
10          If it comes to a Designating Party’s attention that information or items that it designated for
11   protection do not qualify for protection at all or do not qualify for the level of protection initially
12   asserted, that Designating Party must promptly notify all other parties that it is withdrawing the
13   mistaken designation.
14          5.2      Manner and Timing of Designations. Except as otherwise provided in this Order
15   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,
16   Disclosure or Discovery
17   Material that qualifies for protection under this Order must be clearly so designated before the
18   material is disclosed or produced.
19          Designation in conformity with this Order requires:
20                  (a) for information in documentary form (e.g., paper or electronic documents, but
21   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party
22   affix the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
23   ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” to each page that contains protected
24   material. If only a portion or portions of the material on a page qualifies for protection, the
25   Producing Party also must clearly identify the protected portion(s) (e.g., by making appropriate
26   markings in the margins) and must specify, for each portion, the level of protection being asserted.
27          A Party or Non-Party that makes original documents or materials available for inspection
28   need not designate them for protection until after the inspecting Party has indicated which material
     [PROPOSED] PROTECTIVE ORDER                       5                      Case No. 3:17-cv-05806-RS
 1   it would like copied and produced. During the inspection and before the designation, all of the
 2   material made available for inspection shall be deemed “HIGHLY CONFIDENTIAL –
 3   ATTORNEYS’ EYES ONLY.” After the inspecting Party has identified the documents it wants
 4   copied and produced, the Producing Party must determine which documents, or portions thereof,
 5   qualify for protection under this Order. Then, before producing the specified documents, the
 6   Producing Party must affix the appropriate legend (“CONFIDENTIAL,” “HIGHLY
 7   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE
 8   CODE”) to each page that contains Protected Material. If only a portion or portions of the material
 9   on a page qualifies for protection, the Producing Party also must clearly identify the protected
10   portion(s) (e.g., by making appropriate markings in the margins) and must specify, for each portion,
11   the level of protection being asserted.
12                  (b) for testimony given in deposition or in other pretrial or trial proceedings, that the
13   Designating Party identify on the record, before the close of the deposition, hearing, or other
14   proceeding, all protected testimony and specify the level of protection being asserted. When it is
15   impractical to identify separately each portion of testimony that is entitled to protection and it
16   appears that substantial portions of the testimony may qualify for protection, the Designating Party
17   may invoke on the record (before the deposition, hearing, or other proceeding is concluded) a right
18   to have up to (21) days to identify the specific portions of the testimony as to which protection is
19   sought and to specify the level of protection being asserted. Only those portions of the testimony
20   that are appropriately designated for protection within the (21) days shall be covered by the
21   provisions of this Stipulated Protective Order. Alternatively, a Designating Party may specify, at the
22   deposition or up to (21) days afterwards if that period is properly invoked, that the entire transcript
23   shall be treated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
24   ONLY.”
25          Parties shall give the other parties notice if they reasonably expect a deposition, hearing or
26   other proceeding to include Protected Material so that the other parties can ensure that only
27   authorized individuals who have signed the “Acknowledgment and Agreement to Be Bound”
28   (Exhibit A) are present at those proceedings. The use of a document as an exhibit at a deposition
     [PROPOSED] PROTECTIVE ORDER                      6                      Case No. 3:17-cv-05806-RS
 1   shall not in any way affect its designation as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
 2   ATTORNEYS’ EYES ONLY.”
 3          Transcripts containing Protected Material shall have an obvious legend on the title page that
 4   the transcript contains Protected Material, and the title page shall be followed by a list of all pages
 5   (including line numbers as appropriate) that have been designated as Protected Material and the
 6   level of protection being asserted by the Designating Party. The Designating Party shall inform the
 7   court reporter of these requirements. Any transcript that is prepared before the expiration of a 21-
 8   day period for designation shall be treated during that period as if it had been designated “HIGHLY
 9   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its entirety unless otherwise agreed. After
10   the expiration of that period, the transcript shall be treated only as actually designated.
11                  (c) for information produced in some form other than documentary and for any other
12   tangible items, that the Producing Party affix in a prominent place on the exterior of the container or
13   containers in which the information or item is stored the legend “CONFIDENTIAL,” “HIGHLY
14   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE
15   CODE.” If only a portion or portions of the information or item warrant protection, the Producing
16   Party, to the extent practicable, shall identify the protected portion(s) and specify the level of
17   protection being asserted.
18          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
19   designate qualified information or items does not, standing alone, waive the Designating Party’s
20   right to secure protection under this Order for such material. Upon timely correction of a
21   designation, the Receiving Party must make reasonable efforts to assure that the material is treated
22   in accordance with the provisions of this Order.
23   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
24          6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of
25   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality
26   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
27   burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to
28   challenge a confidentiality designation by electing not to mount a challenge promptly after the
     [PROPOSED] PROTECTIVE ORDER                       7                     Case No. 3:17-cv-05806-RS
 1   original designation is disclosed.
 2          6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution process
 3   by providing written notice of each designation it is challenging and describing the basis for each
 4   challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must
 5   recite that the challenge to confidentiality is being made in accordance with this specific paragraph
 6   of the Protective Order. The parties shall attempt to resolve each challenge in good faith and must
 7   begin the process by conferring directly (in voice to voice dialogue; other forms of communication
 8   are not sufficient) within (14) days of the date of service of notice. In conferring, the Challenging
 9   Party must explain the basis for its belief that the confidentiality designation was not proper and
10   must give the Designating Party an opportunity to review the designated material, to reconsider the
11   circumstances, and, if no change in designation is offered, to explain the basis for the chosen
12   designation. A Challenging Party may proceed to the next stage of the challenge process only if it
13   has engaged in this meet and confer process first or establishes that the Designating Party is
14   unwilling to participate in the meet and confer process in a timely manner.
15          6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court
16   intervention, the Designating Party shall file and serve a motion to retain confidentiality under Civil
17   Local Rule 7 (and in compliance with Civil Local Rule 79-5, if applicable) within (21) days of the
18   initial notice of challenge or within (14) days of the parties agreeing that the meet and confer
19   process will not resolve their dispute, whichever is earlier. Each such motion must be accompanied
20   by a competent declaration affirming that the movant has complied with the meet and confer
21   requirements imposed in the preceding paragraph. Failure by the Designating Party to make such a
22   motion including the required declaration within (21) days (or (14) days, if applicable) shall
23   automatically waive the confidentiality designation for each challenged designation. In addition, the
24   Challenging Party may file a motion challenging a confidentiality designation at any time if there is
25   good cause for doing so, including a challenge to the designation of a deposition transcript or any
26   portions thereof. Any motion brought pursuant to this provision must be accompanied by a
27   competent declaration affirming that the movant has complied with the meet and confer
28   requirements imposed by the preceding paragraph.
     [PROPOSED] PROTECTIVE ORDER                      8                     Case No. 3:17-cv-05806-RS
 1          The burden of persuasion in any such challenge proceeding shall be on the Designating
 2   Party. Frivolous challenges and those made for an improper purpose (e.g., to harass or impose
 3   unnecessary expenses and burdens on other parties) may expose the Challenging Party to sanctions.
 4   Unless the Designating Party has waived the confidentiality designation by failing to file a motion
 5   to retain confidentiality as described above, all parties shall continue to afford the material in
 6   question the level of protection to which it is entitled under the Producing Party’s designation until
 7   the court rules on the challenge.
 8   7.     ACCESS TO AND USE OF PROTECTED MATERIAL
 9          7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or
10   produced by another Party or by a Non-Party in connection with this case only for prosecuting,
11   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to
12   the categories of persons and under the conditions described in this Order. Nothing in this
13   Protective Order shall prevent or restrict a producing Party’s own disclosure or use of its own
14   designated material for any purpose. When the litigation has been terminated, a Receiving Party
15   must comply with the provisions of section 15 below (FINAL DISPOSITION).
16          Protected Material must be stored and maintained by a Receiving Party at a location and in a
17   secure manner that ensures that access is limited to the persons authorized under this Order.
18          7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered
19   by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any
20   information or item designated “CONFIDENTIAL” only to:
21                  (a) the Receiving Party’s Outside Counsel of Record in this action, as well as
22   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the
23   information for this litigation and who have signed the “Acknowledgment and Agreement to Be
24   Bound” that is attached hereto as Exhibit A;
25                  (b) the officers, directors, and employees (including House Counsel) of the
26   Receiving Party to whom disclosure is reasonably necessary for this litigation and who have signed
27   the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
28                  (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
     [PROPOSED] PROTECTIVE ORDER                       9                     Case No. 3:17-cv-05806-RS
 1   reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement
 2   to Be Bound” (Exhibit A);
 3                  (d) the court and its personnel;
 4                  (e) court reporters and their staff, professional jury or trial consultants, and
 5   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have
 6   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 7                  (f) during their depositions, witnesses in the action to whom disclosure is reasonably
 8   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),
 9   unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed
10   deposition testimony or exhibits to depositions that reveal Protected Material must be separately
11   bound by the court reporter and may not be disclosed to anyone except as permitted under this
12   Stipulated Protective Order.
13                  (g) the author or recipient of a document containing the information or a custodian or
14   other person who otherwise possessed or knew the information.
15                  (h) Any mediator or settlement officer, and their supporting personnel, mutually
16   agreed upon by any of the parties engaged in settlement discussions.
17          7.3     Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” and
18   “HIGHLY CONFIDENTIAL – SOURCE CODE” Information or Items. Unless otherwise ordered
19   by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any
20   information or item designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or
21   “HIGHLY CONFIDENTIAL – SOURCE CODE” only to:
22                  (a) the Receiving Party’s Outside Counsel of Record in this action, as well as
23   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the
24   information for this litigation and who have signed the “Acknowledgment and Agreement to Be
25   Bound” that is attached hereto as Exhibit A;
26                  (b) Experts of the Receiving Party (1) to whom disclosure is reasonably necessary
27   for this litigation, (2) who have signed the “Acknowledgment and Agreement to Be Bound”
28   (Exhibit A), and (3) as to whom the procedures set forth in paragraph 7.4(a)(2), below, have been
     [PROPOSED] PROTECTIVE ORDER                       10                    Case No. 3:17-cv-05806-RS
 1   followed;
 2                  (c) the court and its personnel;
 3                  (d) court reporters and their staff, professional jury or trial consultants, mock jurors,
 4   and Professional Vendors to whom disclosure is reasonably necessary for this litigation and who
 5   have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 6                  (e) the author or recipient of a document containing the information or a custodian or
 7   other person who otherwise possessed or knew the information; and
 8                  (f) Any mediator or settlement officer, and their supporting personnel, mutually
 9   agreed upon by any of the parties engaged in settlement discussions.
10          7.4     Procedures for Approving or Objecting to Disclosure of “HIGHLY
11   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE
12   CODE” Information or Items to Experts.
13                  (a) Unless otherwise ordered by the court or agreed to in writing by the Designating
14   Party, a Party that seeks to disclose to an Expert (as defined in this Order) any information or item
15   that has been designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or
16   “HIGHLY CONFIDENTIAL – SOURCE CODE” pursuant to paragraph 7.3(c) first must make a
17   written request to the Designating Party that (1) identifies the general categories of “HIGHLY
18   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE
19   CODE” information that the Receiving Party seeks permission to disclose to the Expert, (2) sets
20   forth the full name of the Expert and the city and state of his or her primary residence, (3) attaches a
21   copy of the Expert’s current resume, (4) identifies the Expert’s current employer(s), (5) identifies
22   each person or entity from whom the Expert has received compensation or funding for work in his
23   or her areas of expertise or to whom the expert has provided professional services, including in
24   connection with a litigation, at any time during the preceding five years, and (6) identifies (by name
25   and number of the case, filing date, and location of court) any litigation in connection with which
26   the Expert has offered expert testimony, including through a declaration, report, or testimony at a
27   deposition or trial, during the preceding five years. If the expert believes any of this information at
28   (4) - (6) is subject to a confidentiality obligation to a third Party, then the expert should provide
     [PROPOSED] PROTECTIVE ORDER                       11                    Case No. 3:17-cv-05806-RS
 1   whatever information the expert believes can be disclosed without violating any confidentiality
 2   agreements, and the Party seeking to disclose the information to the expert shall be available to
 3   meet and confer with the designator regarding any such confidentiality obligations.
 4                  (b) A Party that makes a request and provides the information specified in the
 5   preceding respective paragraphs may disclose the subject Protected Material to the identified Expert
 6   unless, within (7) days of delivering the request, the Party receives a written objection from the
 7   Designating Party. Any such objection must set forth in detail the grounds on which it is based.
 8                  (c) A Party that receives a timely written objection must meet and confer with the
 9   Designating Party (through direct voice to voice dialogue) to try to resolve the matter by agreement
10   within (7) days of the written objection. If no agreement is reached, the Party seeking to make the
11   disclosure to the Expert may file a motion as provided in Civil Local Rule 7 (and in compliance
12   with Civil Local Rule 79-5, if applicable) seeking permission from the court to do so. Any such
13   motion must describe the circumstances with specificity, set forth in detail the reasons why the
14   disclosure to the Expert is reasonably necessary, assess the risk of harm that the disclosure would
15   entail, and suggest any additional means that could be used to reduce that risk. In addition, any such
16   motion must be accompanied by a competent declaration describing the parties’ efforts to resolve
17   the matter by agreement (i.e., the extent and the content of the meet and confer discussions) and
18   setting forth the reasons advanced by the Designating Party for its refusal to approve the disclosure.
19          In any such proceeding, the Party opposing disclosure to the Expert shall bear the burden of
20   proving that the risk of harm that the disclosure would entail (under the safeguards proposed)
21   outweighs the Receiving Party’s need to disclose the Protected Material to its Expert.
22   8.     PROSECUTION BAR:
23          Absent written consent from the Producing Party, any individual who receives access to
24   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL –
25   SOURCE CODE” information shall not be involved in the prosecution of patents or patent
26   applications relating to the subject matter of the patent-in-suit, including without limitation the
27   patents asserted in this action and any patent or application claiming priority to or otherwise related
28   to the patents asserted in this action, before any foreign or domestic agency, including the United
     [PROPOSED] PROTECTIVE ORDER                      12                    Case No. 3:17-cv-05806-RS
 1   States Patent and Trademark Office (“the Patent Office”). For purposes of this paragraph,
 2   “prosecution” includes directly or indirectly drafting, amending, advising, or otherwise affecting the
 3   scope or maintenance of patent claims. To avoid any doubt, “prosecution” as used in this paragraph
 4   does not include representing a Party challenging a patent before a domestic or foreign agency
 5   (including, but not limited to, a reissue protest, ex parte reexamination or inter partes reexamination
 6   or inter partes review). These prohibitions shall not preclude counsel from participating in
 7   reexamination or inter partes review proceedings to challenge or defend the validity of any patent,
 8   but counsel may not participate in the drafting of any new or amended claims in any such
 9   proceedings. This Prosecution Bar shall begin when access to “HIGHLY CONFIDENTIAL –
10   ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” information is
11   first received by the affected individual and shall end two (2) years after final termination of this
12   action.
13   9.        SOURCE CODE
14                    (a)   To the extent production of source code becomes necessary in this case, a
15   Producing Party may designate source code as “HIGHLY CONFIDENTIAL - SOURCE CODE” if
16   it comprises or includes confidential, proprietary or trade secret source code. Access to and review
17   of the Source Code shall be strictly for the purpose of investigating the claims and defenses at issue
18   in this action. No person shall review or analyze any Source Code for purposes unrelated to this
19   action, nor may any person use any knowledge gained as a result of reviewing Source Code in this
20   action in any other pending or future dispute, proceeding, patent prosecution, patent reexamination,
21   or litigation.
22                    (b)   Protected Material designated as “HIGHLY CONFIDENTIAL – SOURCE
23   CODE” shall be subject to all of the protections afforded to “HIGHLY CONFIDENTIAL –
24   ATTORNEYS’ EYES ONLY” information, and may be disclosed only to the individuals to whom
25   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information may be disclosed, as
26   set forth in Paragraphs 7.3 and 7.4.
27                    (c)   Any source code produced in discovery shall be made available for
28   inspection, in a format allowing it to be reasonably reviewed and searched, during normal business
     [PROPOSED] PROTECTIVE ORDER                      13                    Case No. 3:17-cv-05806-RS
 1   hours, which for purposes of this paragraph shall be 9:00 a.m. through 6:00 p.m. on business days
 2   (i.e., weekdays that are not federal holidays), or at other mutually agreeable times, at an office of
 3   the Producing Party’s counsel or another mutually agreed upon location. Prior to the first inspection
 4   of any requested Source Code Material, the receiving Party shall provide twenty-one (21) days
 5   notice of the Source Code Material that it wishes to inspect. The receiving Party shall provide three
 6   (3) business days notice prior to any subsequent inspections. Unless the following conditions are
 7   waived by the Producing Party, the source code shall be made available for inspection on a secured
 8   computer in a secured room without Internet access or network access to other computers, and the
 9   Receiving Party shall not copy, remove, or otherwise transfer any portion of the source code onto
10   any recordable media or recordable device. The Producing Party may visually monitor the activities
11   of the Receiving Party’s representatives during any source code review, but only to ensure that
12   there is no unauthorized recording, copying, or transmission of the source code.
13                  (d)     The producing Party shall provide the receiving Party with information
14   explaining how to start, log on to, and operate the Source Code Computer in order to access the
15   produced Source Code Material on the Source Code Computer. The producing Party may visually
16   monitor the activities of the receiving Party’s representatives during any Source Code Material
17   review, but only to ensure that no unauthorized electronic records of the Source Code Material and
18   no information concerning the Source Code Material are being created or transmitted in any way;
19                  e)      The producing Party will produce Source Code Material in computer
20   searchable format on the Source Code Computer as described above and will, upon request from the
21   receiving Party, install freely available software tools on the Source Code Computer for purposes of
22   the review (including but not limited to software to perform searches of the Source Code Material),
23   if such tools exist and are in possession of the producing Party at the time the first request to review
24   Source Code Material is received;
25                  (f)     Access to Protected Material designated “HIGHLY CONFIDENTIAL -
26   SOURCE CODE” shall be limited to outside counsel provided that such outside counsel is not
27   involved in competitive decision-making on behalf of a Party or a competitor of a Party and up to
28   three (3) outside consultants or experts (i.e., not existing employees or affiliates of a Party or an
     [PROPOSED] PROTECTIVE ORDER                      14                     Case No. 3:17-cv-05806-RS
 1   affiliate of a Party) retained for the purpose of this litigation and approved to access such Protected
 2   Materials pursuant to paragraph 5(e) above provided that: (a) such expert or consultant is not a
 3   current officer, director, or employee of a Party or of a competitor of a Party, nor anticipated at the
 4   time of retention to become an officer, director or employee of a Party or of a competitor of a Party;
 5   (b) such expert or consultant is not involved in competitive decision-making on behalf of a Party or
 6   a competitor of a Party; and (c) no unresolved objections to disclosure exist after proper notice has
 7   been given to all Parties;
 8                  (g)     The receiving Party may, at its own expense, request that the producing Party
 9   install software on the Source Code Computer to perform searches of the Source Code Material,
10   provided that such other software is necessary for the receiving Party to perform its review of the
11   Source Code Material consistent with all of the protections herein. The receiving Party must
12   provide the producing Party with removable electronic media (e.g., a CD, DVD, or flash memory
13   “stick”) containing such software tools at least fourteen (14) days in advance of the date upon
14   which the receiving Party wishes to have the additional software available for use on the Source
15   Code Computer. Timely requests for the installation of such search software will not be
16   unreasonably denied so long as the receiving Party possesses an appropriate license to such
17   software tools, and the requested search software is compatible with the operating system, and other
18   software necessary to make the Source Code Material available for inspection, installed on the
19   Source Code Computer, does not prevent or impede the receiving Party's access to the Source Code
20   Material produced for inspection on the Source Code Computer, and does not side-step any of the
21   security features enabled on the Source Code Computer (e.g., enable connection and use of USB
22   thumb drives). The receiving Party shall not erase, load, install, compile, or otherwise modify any
23   program (or request that any other program be erased, loaded, installed, or otherwise modified by
24   the producing Party) on the Source Code Computer without first submitting a written request and
25   obtaining the producing Party's agreement to the request;
26                  (h)     The Receiving Party may request paper copies of limited portions of source
27   code that are reasonably necessary for the preparation of court filings, pleadings, expert reports, or
28   other papers, or for deposition or trial, but shall not request paper copies for the purposes of
     [PROPOSED] PROTECTIVE ORDER                      15                    Case No. 3:17-cv-05806-RS
 1   reviewing the source code other than electronically as set forth in paragraph (c) in the first instance,
 2   as the parties acknowledge and agree that the purpose of the protections herein would be frustrated
 3   by printing portions of Source Code Material for review and analysis elsewhere, and that printing is
 4   permitted solely to enable use of Source Code Material in filings, depositions, proceedings,
 5   contentions, expert reports, and related drafts and correspondence. The receiving Party’s outside
 6   counsel and/or experts shall be entitled to take notes relating to the Source Code Material but may
 7   not copy the Source Code into the notes and may not take such notes electronically on the Source
 8   Code Computer itself or any other computer in the Source Code Review Room. The Producing
 9   Party shall provide all such source code in paper form including bates numbers and the label
10   “HIGHLY CONFIDENTIAL - SOURCE CODE.” In considering what is reasonable, the receiving
11   Party shall not ask that more than 150 total pages of Source Code Material be printed from a
12   producing Party. Any printed portion of Source Code Material that consists of more than twenty
13   (20) pages of a continuous block of Source Code Material shall be presumed to be excessive. If the
14   producing Party objects that the printed portions are not reasonably necessary to any case
15   preparation activity, the producing Party shall make such objection known to the receiving Party
16   within seven (7) days of receipt of a request for printed portions of Source Code Material. If after
17   meeting and conferring, the producing Party and the receiving Party cannot resolve the objection
18   (where such meet and confer need not take place in person), either Party may seek an order from the
19   Court. Contested source code printouts need not be produced to the requesting Party until the
20   matter is resolved by the Court. Each page of any printed copies of Source Code Material shall be
21   printed on nonwhite, colored paper. The producing Party shall clearly label each page of any
22   printed copies “HIGHLY CONFIDENTIAL – SOURCE CODE” and give each page a unique
23   identification number;
24                  (i)       The Receiving Party shall maintain a record of any individual who has
25   inspected any portion of the source code in electronic or paper form. Upon two (2) days advance
26   notice to the receiving Party by the producing Party, the receiving Party shall provide a copy of this
27   log to the producing Party. The Receiving Party shall maintain all paper copies of any printed
28   portions of the source code in a secured, locked area. The Receiving Party shall not create any
     [PROPOSED] PROTECTIVE ORDER                     16                     Case No. 3:17-cv-05806-RS
 1   electronic or other images of the paper copies and shall not convert any of the information
 2   contained in the paper copies into any electronic format. The Receiving Party shall only make
 3   additional paper copies if such additional copies are (1) necessary to prepare court filings,
 4   pleadings, or other papers (including a testifying expert’s expert report), (2) necessary for
 5   deposition, or (3) otherwise necessary for the preparation of its case. Any paper copies used during
 6   a deposition shall be retrieved by the Producing Party at the end of each day and must not be given
 7   to or left with a court reporter or any other unauthorized individual;
 8                   (j)     If the receiving Party’s outside counsel, consultants, or experts obtain
 9   printouts or photocopies of Source Code Material, the receiving Party shall ensure that such outside
10   counsel, consultants, or experts keep the printouts or photocopies in a secured locked area in the
11   offices of such outside counsel, consultants, or experts at all times when it is not in use. The
12   receiving Party shall provide access to the printed portions of Source Code Material to no more than
13   a total of five (5) individuals (except insofar as such code appears in any court filing or expert
14   report);and
15                   (k)     A producing Party’s Source Code Material may only be transported by the
16   receiving Party at the direction of a person authorized under § 7.3 above to another person
17   authorized under paragraph § 7.3 above, on paper mailed in a secure container with a tracking
18   number and must require a signature by the recipient. Copies of any Source Code Material
19   provided to the receiving Party shall not be mailed without express notice to the producing Party.
20   The recipient must maintain and store the Source Code Material pursuant to § 9(i). Source Code
21   Material may not be transported or transmitted electronically over a network of any kind, including
22   a local area network, an intranet, or the Internet, except as with respect to the transmission of
23   contentions, expert reports, sealed court filings, or any other document, which pursuant to the
24   Court’s rules, procedures, or orders must be filed or served electronically, and is at all times subject
25   to the transport restrictions set forth herein.
26   10.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
27           LITIGATION
28                   If a Party is served with a subpoena or a court order issued in other litigation that
     [PROPOSED] PROTECTIVE ORDER                       17                     Case No. 3:17-cv-05806-RS
 1   compels disclosure of any information or items designated in this action as “CONFIDENTIAL,”
 2   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL –
 3   SOURCE CODE” that Party must:
 4                  (a) promptly notify in writing the Designating Party. Such notification shall include a
 5   copy of the subpoena or court order;
 6                  (b) promptly notify in writing the Party who caused the subpoena or order to issue in
 7   the other litigation that some or all of the material covered by the subpoena or order is subject to
 8   this Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and
 9                  (c) cooperate with respect to all reasonable procedures sought to be pursued by the
10   Designating Party whose Protected Material may be affected.
11                  If the Designating Party timely seeks a protective order, the Party served with the
12   subpoena or court order shall not produce any information designated in this action as
13   “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY
14   CONFIDENTIAL – SOURCE CODE” before a determination by the court from which the
15   subpoena or order issued, unless the Party has obtained the Designating Party’s permission. The
16   Designating Party shall bear the burden and expense of seeking protection in that court of its
17   confidential material – and nothing in these provisions should be construed as authorizing or
18   encouraging a Receiving Party in this action to disobey a lawful directive from another court.
19   11.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
20          LITIGATION
21                  (a)     The terms of this Order are applicable to information produced by a Non-
22   Party in this action and designated as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL –
23   ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE.” Such
24   information produced by Non-Parties in connection with this litigation is protected by the remedies
25   and relief provided by this Order. Nothing in these provisions should be construed as prohibiting a
26   Non-Party from seeking additional protections.
27                  (b)     In the event that a Party is required, by a valid discovery request, to produce
28   a Non-Party’s confidential information in its possession, and the Party is subject to an agreement
     [PROPOSED] PROTECTIVE ORDER                     18                     Case No. 3:17-cv-05806-RS
 1   with the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:
 2                        1. promptly notify in writing the Requesting Party and the Non-Party that some
 3   or all of the information requested is subject to a confidentiality agreement with a Non-Party;
 4                        2. promptly provide the Non-Party with a copy of the Stipulated Protective
 5   Order in this litigation, the relevant discovery request(s), and a reasonably specific description of
 6   the information requested; and
 7                        3. make the information requested available for inspection by the Non-Party.
 8                  (c)      If the Non-Party fails to object or seek a protective order from this court
 9   within 14 days of receiving the notice and accompanying information, the Receiving Party may
10   produce the Non-Party’s confidential information responsive to the discovery request. If the Non-
11   Party timely seeks a protective order, the Receiving Party shall not produce any information in its
12   possession or control that is subject to the confidentiality agreement with the Non-Party before a
13   determination by the court. Absent a court order to the contrary, the Non-Party shall bear the burden
14   and expense of seeking protection in this court of its Protected Material.
15   12.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
16          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
17   Material to any person or in any circumstance not authorized under this Stipulated Protective Order,
18   the Receiving Party must immediately (a) notify in writing the Designating Party of the
19   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected
20   Material, (c) inform the person or persons to whom unauthorized disclosures were made of all the
21   terms of this Order, and (d) request such person or persons to execute the “Acknowledgment and
22   Agreement to Be Bound” that is attached hereto as Exhibit A.
23   13.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
24          MATERIAL
25                  (a)      Nothing in this Order shall require production of documents, information or
26   other material that a Party contends is protected from disclosure by the attorney-client privilege, the
27   work product doctrine, or other privilege, doctrine. or immunity. If documents, information or other
28   material subject to a claim of attorney-client privilege, work product doctrine, or other privilege,
     [PROPOSED] PROTECTIVE ORDER                      19                     Case No. 3:17-cv-05806-RS
 1   doctrine, or immunity is inadvertently or unintentionally produced, such production shall in no way
 2   prejudice or otherwise constitute a waiver of, or estoppel as to, any such privilege, doctrine, or
 3   immunity. Any Party that inadvertently or unintentionally produces documents, information or other
 4   material (“Clawed-Back Materials”) it reasonably believes are protected under the attorney-client
 5   privilege, work product doctrine, or other privilege, doctrine, or immunity shall promptly notify the
 6   recipient(s) in writing.
 7                   (b)        When a Producing Party gives notice to Receiving Parties that certain
 8   inadvertently produced material is subject to a claim of privilege or other protection, the obligations
 9   of the Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
10   provision is not intended to modify whatever procedure may be established in an e-discovery order
11   that provides for production without prior privilege review. Pursuant to Federal Rule of Evidence
12   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a
13   communication or information covered by the attorney-client privilege or work product protection,
14   the parties may incorporate their agreement in the stipulated protective order submitted to the court.
15   14.     MISCELLANEOUS
16           13.1    Right to Further Relief. Nothing in this Order abridges the right of any person to
17   seek its modification by the court in the future.
18           13.2    Right to Assert Other Objections. By stipulating to the entry of this Protective Order
19   no Party waives any right it otherwise would have to object to disclosing or producing any
20   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no
21   Party waives any right to object on any ground to use in evidence of any of the material covered by
22   this Protective Order.
23           [13.3 Export Control. Disclosure of Protected Material shall be subject to all applicable
24   laws and regulations relating to the export of technical data contained in such Protected Material,
25   including the release of such technical data to foreign persons or nationals in the United States or
26   elsewhere. The Producing Party shall be responsible for identifying any such controlled technical
27   data, and the Receiving Party shall take measures necessary to ensure compliance.]
28           13.4    Filing Protected Material. Without written permission from the Designating Party or
     [PROPOSED] PROTECTIVE ORDER                     20                    Case No. 3:17-cv-05806-RS
 1   a court order secured after appropriate notice to all interested persons, a Party may not file in the
 2   public record in this action any Protected Material. A Party that seeks to file under seal any
 3   Protected Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
 4   under seal pursuant to a court order authorizing the sealing of the specific Protected Material at
 5   issue. Pursuant to Civil Local Rule 79-5, a sealing order will issue only upon a request establishing
 6   that the Protected Material at issue is privileged, protectable as a trade secret, or otherwise entitled
 7   to protection under the law. If a Receiving Party's request to file Protected Material under seal
 8   pursuant to Civil Local Rule 79-5(e) is denied by the court, then the Receiving Party may file the
 9   Protected Material in the public record pursuant to Civil Local Rule 79-5(e)(2) unless otherwise
10   instructed by the court.
11   15.    FINAL DISPOSITION
12                  Within 60 days after the final disposition of this action, as defined in paragraph 4,
13   each Receiving Party must return all Protected Material to the Producing Party or destroy such
14   material. As used in this subdivision, “all Protected Material” includes all copies, abstracts,
15   compilations, summaries, and any other format reproducing or capturing any of the Protected
16   Material. Whether the Protected Material is returned or destroyed, the Receiving Party must submit
17   a written certification to the Producing Party (and, if not the same person or entity, to the
18   Designating Party) by the 60-day deadline that (1) identifies (by category, where appropriate) all the
19   Protected Material that was returned or destroyed and (2) affirms that the Receiving Party has not
20   retained any copies, abstracts, compilations, summaries or any other format reproducing or
21   capturing any of the Protected Material. Notwithstanding this provision, Counsel are entitled to
22   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
23   legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work
24   product, and consultant and expert work product, even if such materials contain Protected Material.
25   Any such archival copies that contain or constitute Protected Material remain subject to this
26   Protective Order as set forth in Section 4 (DURATION).
27          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
28

     [PROPOSED] PROTECTIVE ORDER                      21                     Case No. 3:17-cv-05806-RS
 1   DATED: March 16, 2020
 2

 3   PERKINS COIE LLP                                 LAW OFFICE OF GARY A. ANGEL
 4
     By: /s/ Evan S. Day                              By: /s/ Frear Stephen Schmid
 5
         Matthew C. Bernstein, Bar No. 199240             Gary A. Angel, CSB No. 70006
 6       MBernstein@perkinscoie.com                       angelgary@aol.com
         Evan S. Day, Bar No. 283896                      Frear Stephen Schmid, CSB No. 96089
 7       EDay@perkinscoie.com                             frearschmid@aol.com
         Ruchika Verma, Bar No. 311279                    177 Post Street, Suite 550
 8       RVerma@perkinscoie.com                           San Francisco, CA 94108
         James Young Hurt, Bar No. 312390                 Telephone: 415.788.5935
 9       JHurt@perkinscoie.com                            Facsimile: 415.788.5958
         11452 El Camino Real, Suite 300
10       San Diego, CA 92130-2594                     Attorneys for Plaintiff
         Telephone: 858.720.5700                      ELECTRONIC SCRIPTING PRODUCTS, INC.
11       Facsimile: 858.720.5799

12   Attorneys for Defendant
     HTC AMERICA, INC.
13

14

15

16                                        [PROPOSED] ORDER

17          PURSUANT TO STIPULATION, IT IS SO ORDERED.

18

19

20                      March 18 , 2020
      DATED:                                    By:
21                                                     THE HONORABLE ROBERT M. ILLMAN
                                                       UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28

     [PROPOSED] PROTECTIVE ORDER                  22                    Case No. 3:17-cv-05806-RS
 1                                                 EXHIBIT A

 2                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3                  I, _____________________________ [print or type full name], of
 4   _________________ [print or type full address], declare under penalty of perjury that I have read in
 5
     its entirety and understand the Stipulated Protective Order that was issued by the United States
 6
     District Court for the Northern District of California on [date] in the case of ___________ [insert
 7
     formal name of the case and the number and initials assigned to it by the court]. I agree to
 8

 9   comply with and to be bound by all the terms of this Stipulated Protective Order and I understand

10   and acknowledge that failure to so comply could expose me to sanctions and punishment in the

11   nature of contempt. I solemnly promise that I will not disclose in any manner any information or
12
     item that is subject to this Stipulated Protective Order to any person or entity except in strict
13
     compliance with the provisions of this Order.
14
                    I further agree to submit to the jurisdiction of the United States District Court for the
15
     Northern District of California for the purpose of enforcing the terms of this Stipulated Protective
16

17   Order, even if such enforcement proceedings occur after termination of this action.

18                  I hereby appoint __________________________ [print or type full name] of
19   _______________________________________ [print or type full address and telephone number]
20
     as my California agent for service of process in connection with this action or any proceedings
21
     related to enforcement of this Stipulated Protective Order.
22

23   Date: _________________________________

24   City and State where sworn and signed: _________________________________

25   Printed name: ______________________________
26                 [printed name]

27   Signature: __________________________________
                   [signature]
28

     [PROPOSED] PROTECTIVE ORDER                      23                     Case No. 3:17-cv-05806-RS
